Case 9:19-cv-81160-RS Document 365-7 Entered on FLSD Docket 04/23/2020 Page 1 of 4




                         EXHIBIT G
Case 9:19-cv-81160-RS Document 365-7 Entered on FLSD Docket 04/23/2020 Page 2 of 4



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                    Case No. 9:19-cv-81160-RS




    APPLE INC.,


                              Plaintiff,


           v.


    CORELLIUM, LLC,


                            Defendant.



                 DECLARATION OF DONALD MATTHEW FIRLIK
   IN SUPPORT OF PLAINTIFF APPLE INC.’S RESPONSE TO DEFENDANT’S MOTION
    TO COMPEL INFORMATION REGARDING COMPETITIVE TECHNOLOGY OR, IN
             THE ALTERNATIVE, TO EXCLUDE SUCH INFORMATION

          1.    My name is Donald Matthew Firlik. I am over the age of 18. I have personal

       knowledge of the facts contained herein, which are true and correct. If called as a witness,

       I could competently testify to these statements.

          2.    I am the Director of Development Technologies at Apple Inc. (“Apple”).

          3.    As part of the responsibilities of my job, my team and I perform internal testing of

       Apple’s hardware devices and operating systems. This includes testing of iPhones and iOS.




                                      CONTAINS CONFIDENTIAL –
                                  ATTORNEYS’ EYES ONLY INFORMATION
                                                  1
Case 9:19-cv-81160-RS Document 365-7 Entered on FLSD Docket 04/23/2020 Page 3 of 4




                                CONTAINS CONFIDENTIAL –
                            ATTORNEYS’ EYES ONLY INFORMATION
                                           2
Case 9:19-cv-81160-RS Document 365-7 Entered on FLSD Docket 04/23/2020 Page 4 of 4




         I declare under penalty of perjury that the foregoing is true and correct.



   Executed on April 23, 2020
   in ____________________, CA                         Donald Matthew Firlik




                                      CONTAINS CONFIDENTIAL –
                                  ATTORNEYS’ EYES ONLY INFORMATION
                                                   3
